Citation Nr: 0710538	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-38 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for leg pains.  

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for gastric ulcers.

6.  Entitlement to service connection for headaches.  


WITNESSES AT HEARINGS ON APPEAL

Appellant and J. R.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from November 1943 to May 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating determination of 
the Cleveland, Ohio, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran appeared at a hearing before a hearing officer at 
the RO in October 2004 and at a hearing before the 
undersigned in July 2006.  

On August 16, 2006, the Board granted the veteran's Motion to 
Advance on Docket.  

The issues of entitlement to service connection for gastric 
ulcers and headaches are remanded to the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


FINDINGS OF FACT

1.  Leg pains were not demonstrated during the veteran's 
period of active service and there has been no demonstration 
that any leg pains are related to the veteran's period of 
service.

2.  A low back disorder, to include degenerative disc/joint 
disease, was not demonstrated during the veteran's period of 
active service and there has been no demonstration that any 
current low back disorder, to include degenerative disc/joint 
disease, is related to the veteran's period of service.

3.  Hearing loss was not manifested during the veteran's 
active service or within one year after leaving military 
service; and a current hearing loss disability has not been 
etiologically related to military service. 

4.  The veteran's current hypertension preexisted service and 
was aggravated by service.  


CONCLUSIONS OF LAW

1.  Leg pains were not incurred in or aggravated during the 
veteran's period of active military service.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).  

2.  A low back disorder, to include degenerative disc/joint 
disease, was not incurred in or aggravated during the 
veteran's period of active military service nor may it be 
presumed to have been incurred during his period of service.  
38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

3.  Hearing loss was not incurred in or aggravated by service 
and sensorineural hearing loss may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2006).

4.  The presumption of soundness at entrance into service as 
it relates to hypertension is rebutted.  38 U.S.C.A. § 1111 
(West 2002).

5.  The veteran's preexisting hypertension was aggravated by 
active duty service.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002);38 C.F.R. § 3.159(b)(1) (2006).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the December 2003 and February 2004 VCAA 
letters informed the appellant of the information and 
evidence necessary to substantiate the claim.  The VCAA 
letters also told the appellant what types of evidence VA 
would undertake to obtain and what evidence the appellant was 
responsible for obtaining.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In July 2006, the veteran appeared at a hearing before the 
undersigned.  Following the hearing, the Board, in a 
September 2006 letter, informed the veteran that it had 
requested and received a medical opinion on the issue of 
entitlement to service connection for hypertension.  The 
Board informed the veteran that he had the opportunity to 
submit additional evidence with regard to his appeal.  In 
September 2006, the veteran indicated that he had no further 
argument or evidence to submit.  

In December 2006, the Board again requested a VHA opinion.  
In February 2007, the additional opinion was provided.  

In February 2007, the Board notified the veteran that it had 
received the requested opinion.  It again gave the veteran 
the opportunity to submit additional evidence.  In March 
2007, the veteran again indicated that he had no further 
argument of evidence to submit.  

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial rating, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).  

The appellant was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or an effective 
date for the disabilities on appeal.  With regard to the 
issues of service connection for a low back disorder, leg 
pains, and hearing loss, as the Board concludes below that 
the preponderance of the evidence is against these claims, 
any question as to the appropriate disability rating or 
effective date to be assigned is rendered moot.

The Board finds that there has been compliance with the 
assistance provisions set forth in the law and regulation.  
All available service medical, VA, and private treatment 
records have been obtained.  The veteran was also afforded a 
VA examination.  As such, no further action is necessary to 
assist the claimant with the claim.


Service Connection

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2006).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111 
(West 2002).

VA's General Counsel has held that in order to rebut the 
presumption of sound condition under 38 U.S.C. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service, and that the 
disease or injury was not aggravated by service.  The United 
States Court of Appeals for the Federal Circuit has adopted 
the General Counsel's position.  Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In addition to the above, the pertinent laws and regulations 
provide that sensorineural hearing loss; hypertension, to 
include cardiovascular disease; and arthritis will be 
presumed to have been incurred in service if it had become 
manifest to a degree of ten percent or more within one year 
of the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102.


Low Back Disorder and Leg Pains

The veteran's service medical records are devoid of any 
complaints or findings of leg pain or a back disorder.  

At the time of a December 1943 evaluation for hypertensive 
heart disease, it was noted that the veteran had had a 
history of vague polyarthritis during the past few years.   

At the time of the veteran's May 1946 service separation 
examination, normal findings were reported for the spine and 
extremities.  

The medical evidence of record does not reveal any complaints 
or findings of a back disorder or leg cramps in the years 
immediately following service.  

In a January 2004 statement in support of claim, the veteran 
indicated that when he was at advance combat training, he was 
climbing the rope ladders and struggling to get to the top.  
He noted that as he was struggling to get to the top a 
lieutenant began screaming at him because he was taking too 
long.  He stated that the lieutenant stepped on his fingers 
causing him to fall approximately 25 feet to the ground.  He 
noted that he hurt his back and legs at that time and spent 
time at a hospital in Paris Island before being shipped 
overseas.  He stated that this condition had bothered him all 
his life.  

The veteran was hospitalized in July 1963 with back pain.  He 
was noted to have been doing well until 4-5 days prior to 
admission, at which time he began to complain of low back 
pain radiating to both lower extremities.  The veteran was 
unable to sit or stand without low back pain.  It was noted 
that there had been no history of past trauma or past history 
of similar experiences.  X-rays taken of the veteran's spine 
at that time revealed normal findings.  A diagnosis of 
lumbosacral spasm was rendered.  

At the time of an October 2004 hearing, it was noted that the 
veteran reported having a polyarthritis complaint in service, 
without a specific diagnosis being rendered.  The veteran 
testified that he fell off a wall while training and injured 
his back.  He also reported that he was seen for a back 
problem in 1963.  He noted being in the hospital for six days 
at that time.  He stated that he had to crawl as a result of 
the back pain he was experiencing at that time.  He testified 
that he had had no back problems prior to his inservice fall.  

At the time of an April 2005 VA examination, the veteran 
reported that he had had ongoing problems with back pain, 
which started after a fall in March 1944.  The veteran also 
reported having associated pain in his legs which he 
described as shooting pain going from the back into his hips 
and knees.  Following examination, diagnoses of lumbosacral 
degenerative disc and joint disease per x-ray and subjective 
complaints of leg pain without evidence of radiculopathy on 
EMG with nerve conduction velocities, were rendered. 

It was the examiner's opinion that the above conditions were 
not secondary to any documented incident of military service.  

In his December 2005 substantive appeal, the veteran again 
reported having been treated at sick bay for leg pains and 
back pain in 1943.  He indicated that he was misdiagnosed at 
that time.  

At the time of his July 2006 hearing, the veteran testified 
that his back problems started after he fell off the scramble 
net in service.  He noted that he was not sure if he hit the 
bottom of the Higgins loader and could not recall whether he 
was knocked out.  The veteran stated that the lieutenant who 
was stepping on his hands yelled down to get that man up to 
see if he were alright.  

He testified that he did not go to sick call.  He indicated 
that the Marine Corps did not do things that way.  The 
veteran noted that he did not receive treatment for his back 
until 1963.  He testified that he had been told by a VA 
physician that he had had a previous back injury.  The 
veteran indicated that the only back injury that he had had 
happened in the service.  He noted that he was told by his VA 
physician that his leg pains were related to his back pain.  

Service connection is not warranted for a low back disorder 
or leg pains.  The veteran's service medical records are 
devoid of any complaints or findings of a low back disorder 
or leg pains.  While a history of vague polyarthritis for the 
last several years was reported at the time of an evaluation 
for hypertension in service, there were no findings made with 
relation to the veteran's low back or legs at that time.  The 
Board does note that the veteran reported falling off a net 
during training and injuring his back.  He initially 
indicated that he was hospitalized for several days as a 
result of this.  However, at the time of his most recent 
hearing, the veteran testified that he did not receive any 
treatment after this fall.  Furthermore, the veteran's 
service medical records make no reference to any fall or 
subsequent treatment.  Moreover, at the time of the veteran's 
May 1946 service separation examination, normal findings were 
reported for the spine and lower extremities.  

There is also no evidence of treatment for leg pains or a low 
back disorder in the years immediately following service.  
The first available treatment record demonstrating any back 
problem was not until July 1963, when he was hospitalized for 
a low back spasm.  The history reported by the veteran at 
that time indicated that he had had no problems until four or 
five days prior to admission and that he had sustained no 
previous back trauma and no similar circumstances.  

The Board is sympathetic to the veteran's beliefs that his 
current low back disorder and leg pains are related to his 
period of service.  However, as he is a lay person, his 
statements and testimony do not constitute competent evidence 
on this question.  Espiritu v. Derwinski, 2 Vet. App. 482 
(1992).  Moreover, the veteran was afforded a VA examination 
in April 2005, at which time the VA examiner indicated that 
the veteran's lumbosacral degenerative disc and joint disease 
and subjective complaints of leg pain without evidence of 
radiculopathy on EMG, were not secondary to his period of 
service.  His opinion was based upon a complete review of the 
claims folder and a comprehensive examination of the veteran.  

As a low back disorder or leg pains were not identified in 
service, the provisions of 38 C.F.R. § 3.303(b) do not 
provide a basis for the grant of service connection.

In the absence of evidence linking any current low back 
disorder or leg pains to service, the preponderance of the 
evidence is against the claim; therefore, reasonable doubt 
does not arise and the claim must be denied.  38 U.S.C.A. 
§ 5107(b).


Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service if there is sufficient evidence to demonstrate a 
relationship between the veteran's service and his current 
disability.  The Board notes that the Court's directives in 
Hensley are consistent with 38 C.F.R. § 3.303(d) which 
provides that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R.§ 3.303(d).

The veteran's service medical records are devoid of any 
complaints or findings of hearing loss.  

At the time of the veteran's May 1946 service separation 
examination, he was noted to have 15/15 hearing for whispered 
and spoken voice testing.  There is also no evidence of 
hearing loss in the years immediately following service.  

Treatment records obtained in conjunction with the veteran's 
claim reveal that at the time of a June 2001 VA examination, 
the veteran reported having had problems understanding his 
wife for the past thirty years or more.  He also had 
difficulty understanding conversations on the phone with his 
right ear.  The veteran described some history of 
occupational noise exposure working in a cash register 
manufacturing job for about eighteen years.  

Testing revealed pure tone thresholds, in decibels, of 20, 
20, 35, 25, and 45 for the right ear, and 10, 15, 40, 65, and 
75 for the left ear, at 500, 1000, 2000, 3000, and 4000 
Hertz.  Speech audiometry revealed speech recognition ability 
of 100 percent in the right ear and of 94 percent in the left 
ear.

The examiner stated that the veteran had right ear slight to 
mild sensorineural hearing loss through speech frequencies 
with a sharply sloping severe high frequency sensorineural 
hearing loss starting above 4000 Hertz.  He further noted 
that the left ear showed normal hearing in the low 
frequencies sloping to a moderate to severe high frequency 
sensorineural hearing loss starting above 1000 Hertz.  

In his August 2004 notice of disagreement, the veteran 
indicated that his current VA medical records showed a 
hearing loss for the past thirty years.  He noted that while 
in the Marines he was exposed to small weapons fire and he 
was required to qualify with a weapon every three months 
regardless of his job title.  

At his October 2004 hearing, the veteran testified that he 
noticed a hearing loss when he first obtained a telephone.  
He indicated that he could not hear out of his right ear.  
The veteran reported that he was 33 years old when he first 
got a telephone.  He stated that he had had a hearing loss 
for over 40 years.  

At the time of a March 2005 VA examination, the veteran 
reported inservice noise exposure of driving a truck and 
being at the rifle range.  He stated that he had no other 
recreational or occupational noise.  The examiner noted that 
the veteran reported an 18 year history of noise exposure at 
a cash register manufacturing plant at the time of a previous 
VA audiology appointment.  The veteran noted having problems 
with all listening situations, including when on the 
telephone.  

Testing revealed pure tone thresholds, in decibels, of 20, 
25, 40, 40, and 55 for the right ear, and 15, 15, 35, 60, and 
70 for the left ear, at 500, 1000, 2000, 3000, and 4000 
Hertz.  Speech audiometry revealed speech recognition ability 
of 94 percent in the right ear and of 94 percent in the left 
ear.

The examiner found the veteran to have normal hearing through 
1000 Hertz with a mild sloping to profound sensorineural 
hearing loss of the right ear and a mild sloping to severe 
sensorineural hearing loss of the left ear.  The examiner 
stated that the claims folder was not available for review 
and that she could not resolve without resort to speculation 
whether the veteran's current hearing loss was related to 
service.  

In his December 2005 substantive appeal, the veteran reported 
that he constantly was exposed to gunfire while in the 
Marines.  

At his July 2006 hearing, the veteran testified that he 
worked on the rifle range.  He reported that his hearing 
problems started in his 30's.  The veteran noted working in 
Texas for 19 years.  

Having reviewed the record, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for hearing loss.  Although it has been currently 
shown that the veteran has hearing loss for VA rating 
purposes, there is no documented evidence of hearing loss for 
many years following service.  Moreover, the veteran is not 
competent as a lay person to provide opinions on medical 
causation.  See Espiritu.  Furthermore, the veteran has 
testified as to not having noticed a hearing loss until he 
was in his 30's.  

As to continuity of symptomatology, the Board notes that the 
veteran's recent statements relating the onset of his hearing 
loss to service are in conflict with the lack of treatment 
for hearing loss in the years immediately following service.

The Board is presented with lay assertions of hearing loss 
due to acoustic trauma in service.  However, hearing loss was 
not identified during service or in proximity to service and 
there has been no competent medical evidence presented 
linking any current hearing loss to the veteran's period of 
service.  The preponderance of the evidence is against the 
claim of service connection for hearing loss and there is no 
doubt to be resolved.


Hypertension

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
on this issue, further assistance is unnecessary to aid the 
veteran in substantiating his claim.

The veteran's service medical records reveal that he was 
diagnosed as having hypertensive heart disease in December 
1943.  It was found to have preexisted service at that time.  
It was noted that the veteran had been told that he had high 
blood pressure on two separate occasions in the past year.  
The veteran reported that he had taken an examination to play 
basketball and that he was not allowed to play because of his 
blood pressure.  He also indicated that he had been knocked 
out of a job as a result of his heart.  The veteran underwent 
observation for several days and the diagnosis was 
subsequently changed to no cardiac disease.  It was noted 
that all the veteran's blood pressure readings were within 
normal limits and that there was no evidence of hypertension 
during his period of hospitalization observation.  

In June 1945, the veteran was found to not be physically 
qualified for combat due to hypertension.  His blood pressure 
reading was noted to be 160/100.  

At the time of his May 1946 service separation examination, 
the veteran was noted to have been found to have hypertensive 
heart disease in 1943.  His blood pressure was reported as 
138/74.  

Following the veteran's July 2006 hearing, the Board, in 
August 2006, requested a VHA opinion with regard to the issue 
of service connection for hypertension.  The Board requested 
that the examiner review the claims folder and render an 
opinion as to the etiology of the veteran's current 
hypertension.  The examiner was requested to render an 
opinion as to whether it was very likely, at least as likely 
as not, or highly unlikely that the veteran's currently 
manifested hypertension was in any way related to his active 
service-to include aggravation  of a pre-existing condition 
such as would have resulted in an increase in the conditions 
that were thought in service to have pre-existed entrance 
into active service, i.e., hypertensive heart disease.  

In a September 2006 letter, a VA physician indicated that he 
had been asked to comment on whether the veteran's current 
high blood pressure was related to his active military 
service.  The examiner stated that he did not have the 
medical records from 1943 to 1946 to review and that he would 
base his opinion on the synopsis of those records which 
appeared in his medical file.  The examiner stated that in 
his opinion, the veteran probably had borderline hypertension 
prior to entering the military service.  He observed that the 
natural course of this condition was to show lability in 
blood pressure readings and to gradually progress to the 
development of sustained hypertension.  He noted that 
although it was theoretically possible that sustained stress 
exacerbated hypertension, the veteran was in a noncombat 
situation and would therefore not have been under undue 
stress.  

He stated that it was his belief that the veteran's current 
hypertension was not related to his active miliary service 
and that his active military service did not aggravate his 
presumed borderline hypertension nor did it have an affect on 
pre-existing hypertensive heart disease, if in fact he did 
have a pre-existing condition prior to entry into active 
service.  

In a December 2006 VHA request, the Board observed that the 
veteran's service medical records had not been reviewed at 
the time the prior opinion was rendered.  It noted that such 
a review was crucial to the veteran's claim.  

The claims folder was reviewed by another VA physician.  The 
physician indicated that he had reviewed the file provided to 
him as it related to a request as to whether the veteran's 
military service had a significant impact on his blood 
pressure during and/or after completing his military service.  
He noted that he had read the summaries of the veteran's 
medical course both during and after discharge.  He indicated 
that he had been provided with the veteran's original medical 
data and decisions made upon this data during his service 
career and segments of medical history when followed at VA 
hospitals.  

The examiner noted that the primary data obtained during the 
veteran's military career was sparse.  He observed that 
admission history at the time of induction detailed separate 
times in his past when blood pressure was sufficiently high 
to alter the veteran's life course, i.e., denial of team 
sports participation.  This was extended to at least one 
employment opportunity at a time when employment levels were 
very low owing to manpower issues.  

The examiner noted that on November 22, 1943, the veteran's 
blood pressure reading was 146/88 with a pulse of 93.  He 
observed that these would be abnormal by today's standards 
and possibly at that time.  On December 12, 1943, the 
veteran's blood pressure was 154/80, with a full and bounding 
pulse.  He was transferred and hospitalized at that time for 
treatment with a diagnosis of hypertensive heart disease.  At 
the time of admission, his blood pressure was 132/80.  He was 
discharged on December 18, 1942, with explanation that blood 
pressures were all within normal limits during 
hospitalization.  

On June 19, 1945, the veteran had a blood pressure reading of 
160/100 which was sufficient to place him in the not 
physically qualified category for active duty.  On May 6, 
1946, the veteran's blood pressure was 138/74 with a pulse of 
92 and he was found fit for discharge.  

The examiner observed that over the years, VAMC records 
documented a sustained increase in BP that had been generally 
controlled by monotherapy but occasionally required two 
hypertensive drugs.  

The examiner stated that it was apparent that the veteran had 
a condition that was not documented at that time.  He noted 
that labile hypertension was characterized by periods of 
relatively "normal" blood pressure readings and relatively 
normal high pulse rates.  This was now attributed to inherent 
sympathetic tonic activity and was modified during the early 
periods by beta blockade which was not available at that 
time.  He observed that the role of the remin/aldosterone 
system had also been invoked because of the impact of upright 
posture on the blood pressure.  He stated that there was 
still no concensus as to the etiology and that it likely was 
multifactorial.  

He observed that these patients were subject to elevation of 
their blood pressure and pulse under periods of stress and 
even prolonged upright posture.  These patients routinely had 
blood pressures that returned to normal upon hospitalization 
or during periods of recumbency.  

He stated that it was established that the course of these 
patients could be exacerbated by periods of stress and at 
some point a high percentage would proceed to consistent 
elevation of the blood pressure and a diagnosis of 
"essential" hypertension or less likely a secondary type of 
hypertension was observed.  

He noted that it was apparent that the veteran had exhibited 
virtually all of the characteristics just described, it was 
apparent that the blood pressure was sufficient to alter 
several life events, including rejection from combat duty, 
which in the atmosphere of that day in his branch of service 
was a negative event.  The examiner noted that the issue of 
hypertensive disease could not be evaluated based upon a 
single chest x-ray, even if EKG data were available.  He 
observed that echocardiographic studies had demonstrated 
significant disease in the hearts of those with normal x-rays 
and EKG.  

He stated that although it was likely that the veteran had 
labile hypertension prior to entry, the stress of training, 
the events of the day, and the pressure of facing the troops 
prior to the sudden ending of the Asian War, as well as the 
type of evaluation (hospitalization) were such as to 
underestimate the pathophysiological processes at work; and 
probably accelerated them.  On this basis, it was his belief 
that it was very likely that the veteran's active service 
aggravated his preexisting condition.  

The Board notes that for a veteran to prevail in his claim it 
must only be demonstrated that there is an approximate 
balance of positive and negative evidence.  In other words, 
the preponderance of the evidence must be against the claim 
for benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, at 54 (1990).

While the evidence does not overwhelmingly support the grant 
of service connection for hypertension, it cannot be stated 
that the preponderance of the evidence is against the claim 
of service connection for hypertension.  

The veteran's service medical records reveal that he was 
diagnosed as having hypertension in service.  The question 
arises as to whether he had hypertension prior to service 
and, if so, whether it was aggravated by his period of 
service.  In this regard, the Board requested VHA opinions on 
two separate occasions.  In his September 2006 opinion, the 
examiner stated that it was his belief that the veteran's 
current hypertension was not related to his active miliary 
service and that his active military service did not 
aggravate his presumed borderline hypertension nor did it 
have an affect on pre-existing hypertensive heart disease, if 
in fact he did have a pre-existing condition prior to entry 
into active service. 

In contrast, the February 2007 examiner indicated that it was 
likely that the veteran had labile hypertension prior to 
entry, and that the stresses he endured during service 
aggravated his preexisting condition.  

The Board is placing more probative weight on the opinion 
rendered by the February 2007 VHA opinion.  It was based upon 
a comprehensive review of the claims folder and provided 
great detail as to the reasons for the examiner's beliefs.  
The examiner relied heavily upon a recitation of the 
veteran's service medical records in reaching his opinion.  
In contrast, the September 2006 examiner indicated that he 
did not have the veteran's service medical records available 
for review when rendering his opinion.  

Resolving reasonable doubt in favor of the veteran, service 
connection is warranted for hypertension on the basis of 
aggravation of a pre-existing condition.


ORDER

Service connection for a low back disorder is denied.

Service connection for leg pains is denied.  

Service connection for hearing loss is denied.

Service connection for hypertension is granted.  


REMAND

With regard to the issues of service connection for gastric 
ulcers and headaches, the Board notes that the veteran has 
indicated that it is his belief that his current gastric 
ulcers and headaches are etiologically related to his 
hyperextension.  Secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310 and 
compensation is payable for the degree of aggravation of a 
nonservice-connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Based upon the above grant of hypertension, additional 
development, to include an examination, is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any current 
gastrointestinal disorder, including 
gastric ulcers.  All necessary tests and 
studies should be performed and all 
findings should be reported in detail.  
The claims folder must be made available 
to the examiner for review.

The examiner is requested to render the 
following opinion:  Is it at least as 
likely as not (50 percent probability or 
greater) that the veteran's service-
connected hypertension, including taking 
prescription medication for his 
hypertension and its resulting residuals, 
caused or aggravated any gastrointestinal 
disorders, including gastric ulcers.  The 
examiner is to set forth all findings and 
conclusions in a clear, comprehensive and 
legible manner.  Complete detailed 
rationale is requested for each opinion 
that is rendered.  

2.  The AMC should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any current 
headache disorder.  All necessary tests 
and studies should be performed and all 
findings should be reported in detail.  
The claims folder must be made available 
to the examiner for review.

The examiner is requested to render the 
following opinion:  Is it at least as 
likely as not (50 percent probability or 
greater) that the veteran's service-
connected hypertension, including taking 
prescription medication for his 
hypertension and its resulting residuals, 
caused or aggravated any current headache 
disorder.  The examiner is to set forth 
all findings and conclusions in a clear, 
comprehensive and legible manner.  
Complete detailed rationale is requested 
for each opinion that is rendered.  

3.  After completion of the above, re-
adjudicate the claim.  If any of the 
claims are not fully granted, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006 ).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


